Title: From James Madison to Edmund Pendleton, 14 August 1781
From: Madison, James
To: Pendleton, Edmund


Dear Sir
Philada. Augst. 14th. 1781
I have your favor of the 6th. inst: before me. The defect of intelligence from your correspondents here must have been removed soon after you wrote, unless a miscarriage befell my letter as well as that of Mr. Jones who wrote the week before by the intercepted mail. Such accidents or sickness will in future I presume alone interrupt our interchange of news which is once more settled into a regular channel.
We were exceedingly disappointed & chagrined to find the movements of the Enemy which had so much occupied the public conjectures terminate in a relanding in Virginia, which has surely had an ample share of their visitations. This event is the more to be lamented, as it seems to indicate either that the combined operations agst. N. Y. are viewed without apprehensions by the Enemy, or that some unexpected succour is on its way to them. The latter is given out at N. York, and even the former is rendered but too probable by the languor with which the States supply the Commander in chief with the necessary means of success.
A Vessel just arrived from Cadiz confirms the agreeable report of the recapture of the fleet bound to England with Rodney’s plunder, by the French. 20 at least if not 24 out of about 30 are certainly secured. The same Vessel also confirms the disagreeable report of the removal of Mr. Necker from his important office. The cause of this unexpected event is not yet unveiled to us Some of those little intrigues which prevail more or less in all Courts and which are often at the bottom of occurrences which are imputed to profound reasons of State, have most probably supplanted him. The remaining article of news by this arrival is that 8 or 10,000 troops with a competent naval force would soon embark at Cadiz on a secret expedition. This fact is sufficiently authenticated to us. Minorca among other places is talked of as the object in contemplation.
A vessel is also just come up from the W. Indies. Her intelligence relates merely to the arrival of the 4 french ships which were at the Havannah, at Hispaniola in order to join the whole fleet which was expected there. As the Hurricane Months were just at hand, it is not improbable that this rendevouz was meant as a preliminary to some extra operation, Whether Europe or elsewhere will be the scene of it, it does not belong to me to say. Mr. Rivington in a late paper tells us that a large number of American Pilots were not long since collected at Rhode Island & carried to the W. Indies, and infers that Degrass meditated a junction with the French Squadron on our Coast. I wish he may guess right although he tells us at the same time that all such designs will be frustrated by the precautions taken on the other side.
The controversy relating to the district called Vermont the inhabitants of which have for several yea[rs] claimed & exercised the jurisdiction of an Independent State is at length put into a train of speedy decision[.] Notwithstanding the objections to such an event, there is no question but they will soon be established into a separate & federal State. A relinquishment made by Massachusetts of her claims, a despair of finally obtaining theirs on the part of N. Y. and N. H. the other claimants, on whom these enterprizing Adventurers were making fresh encroachments, the latent[?] support afforded them by the leading people of the N. E. States in general from which they emigrated, the just ground of apprehension that their rulers were engaging in clandestine negociations with the enemy, & lastly perhaps the jealous policy of some of the little States wch. hope that such a precedent may engender a division of some of the large ones, are the circumstances which will determine the concurrence of Congress in this affair.
With very sincere regard I am Dr. Sir Yr. obt. & humble Ser[vt.]
J. Madison Junr.
Mr. Jones desires me to mention to you that he omitted sending his letter by the last post, and that [you] will therefore only receive it at the time you do this.
